246 Ga. 648 (1980)
272 S.E.2d 348
SNELL
v.
THE STATE.
36758.
Supreme Court of Georgia.
Submitted October 3, 1980.
Decided November 5, 1980.
Franklin H. Thornton, for appellant.
Wylie Snell, III, pro se.
William F. Lee, Jr., District Attorney, Arthur K. Bolton, Attorney General, for appellee.
BOWLES, Justice.
Wylie Snell, III was convicted of murder and sentenced to life imprisonment. His appointed attorney has filed a motion to withdraw as attorney pursuant to Anders v. California, 386 U.S. 738 (87 SC 1396, 18 LE2d 493) (1967). In accordance with Anders, counsel has filed a brief raising points of law which he considered could arguably support an appeal. In addition counsel briefed a point of law upon request of this court. We have examined those points of law as if they were enumerations of error in an ordinary appeal. We conclude that none of the points has merit and therefore grant the motion to withdraw and affirm defendant's conviction. The evidence presented *649 at trial was sufficient to enable any rational trier of fact to find the defendant guilty of murder beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560) (1979).
Judgment affirmed. All the Justices concur.